Me. Justice Weight delivered the opinion of the court. This was a bill in equity filed by appellees against appellant to construe the will of Andrew Wilson, deceased, in several respects. The only point involved upon this appeal is the clause of the will by which appellant is bequeathed the sum of $500. It appears from the evidence that appellant and her cousin Sarah, were taken in early life by the testator, Wilson, appellant eleven months and Sarah eight years old, and brought up to womanhood, they being nieces of the deceased. Appellant’s father left $2,000 in life insurance, of which the net one-sixth share, $285, belonged to her. The deceased, Andrew Wilson, was appointed guardian for appellant, received the money for her as such, had it fourteen years, and died before appellant was eighteen years of age. The deceased never made any inventory or rendered any account to the County Court of his guardianship during his lifetime. After the death of Andrew Wilson, the appellee, Almira E. Wilson, his widow, as executrix, made settlement with appellant for the money due from the testator as guardian, and paid to her on account of such guardianship the sum of $300 in full of that claim. The purpose of the present bill, so far as it affected appellant, was to obtain a construction of the will to the effect that the $500 legacy given to her by the will of Andrew Wilson was intended by the testator as payment of his obligation to her as guardian, and the court so decreed, and directed that the $300 paid to appellant by the appellee, Almira E. Wilson, in settlement of the guardianship of the testator, be applied .upon the legacy contained in the will, leaving as bounty the sum of $200 only, from which decree appellant prosecutes this appeal. The debt due from, the deceased, being of a fiduciary character, and for which he was legally bound to account in the County Court, was not of that nature of indebtedness to which the law sometimes attaches a presumption that it ivas the intention of the testator to pay by a legacy in his will in favor of his creditor, and the will in this case is otherwise wholly silent upon this subject. The oral proof admitted by the court explanatory of this point, if admissible at all, when fairly considered, rather tends to sustain the positive provision of the will that the legacy was intended as a gift. The contention of appellee is that it is the general rule that where a legacy is given to a creditor, it is deemed a satisfaction of the debt, if it is equal to or greater in amount than the debt, of the same nature, certain, and not contingent, and if there appear to be no particular motive for the gift. While, for the purposes of this case, it may be conceded that such is the law, still such a law can have no application here, for it can not be claimed there ivas any similarity either in the amount or nature of the legacy with the debt due to appellant, and there was a particular motive for the gift to her. Had the testator made an accounting to the County Court, as by law he was required to do, it would have appeared that the sum he owed to her as guardian was much greater than the amount of the legacy, in which case the legal presumption, so much relied upon by appellee, that the legacy was intended as a payment merely of such debt, would thereby be rebutted. There was no evidence tending to show that the testator ever designed charging the girl for her maintenance or education, and the circumstances rather rebut that inference, and besides, such matters being peculiarly within the province of the County Court to determine, strong reasons should exist before a court of equity would be warranted in interposing, and that, too, at the instance of the party, or his representative, who is in défault. A settlement was made with the young woman by the representative of the estate, out of court, without legal advice as to her rights, and §300 paid to her in full of her claim against her guardian, of which she does not now complain; and at this time, the evidence shows, she was informed the will contained a clause giving her §200 only, when in fact that was a mistake. The settlement of the guardianship matter had no relation with the provisions of the will, and it was so understood by all the parties at that time, and we can not understand how the decree of the court can be maintained wherein it declares that §300 of the §500 bequeathed to appellant was intended by the testator as a payment of that amount owed by him to appellant.' We are of the opinion the decree of the Circuit Court is erroneous, and it will be reversed and the cause remanded.